Citation Nr: 1112484	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946 and again from October 1950 to May 1952.

This case comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned at a Travel Board hearing in March 2010.  A transcript of this proceeding is associated with the claims file.  

This case was previously before the Board in June 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  
   
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current chronic back disorder did not exist prior to military service and is not related to his military service.  


CONCLUSION OF LAW

Service connection for a back disorder is not established.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current back disorder is related to his service with the United States Navy from March 1943 to January 1946 and again from October 1050 to May 1952.  Specifically, he contends that he first injured his back prior to military service and that his back disorder was aggravated by his military service.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495.

In addition, certain chronic diseases such as arthritis may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1112.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual Background

On an October 1950 Report of Medical History, the Veteran reported that he strained his back at the age of 16, prior to military service; however, no defect was noted on physical examination.  The reports of March 1943 and October 1950 enlistment examinations and January 1946 and May 1952 separation examinations show a normal spine; no pertinent defects or diagnoses were noted on any of those examination.  

The first evidence of a chronic back disorder is an April 2006 private treatment report from Dr. K.R.B. which notes a history of back problems beginning at the age of 18; physical examination at that time noted no diagnosis referable to the back.  A subsequent private treatment record dated in February 2009 shows that the Veteran has been wearing a back brace since June 2007.    

The Veteran was afforded a VA examination with regard to the back in October 2009.  During this examination, the Veteran reported that prior to enlistment in the Navy, he strained his back while working in a barn.  He neither sought nor received treatment for this injury.  He stated that his back hurt for two to three days and that he had no further problems with his back until 1942 when he was loading ammunition on a merchant ship in his job as an armed guard.  He stated that he eventually saw a physician but was not told anything regarding his back.  He was given a back brace.  The pain resolved but then resumed, and he reported intermittent pain in the back ever since.  He was discharged from the Navy in 1946 and then called back to service in the Korean War from 1950 to 1952 as a gunner's mate.  He had no specific injury during this time period, but stated that he had continued low back pain which progressively increased.  He reportedly had no injuries since discharge from service.  

Following examination, the diagnosis was mild degenerative joint disease of the lumbosacral spine.  The examiner opined that the Veteran did not have a chronic back disorder that existed prior to service.  The examiner noted that the Veteran suffered an acute episode of lumbar strain prior to service which, by the Veteran's own account, resolved.  The examiner went on to say that there was no evidence in the service treatment records to suggest a chronic back disorder during active duty at any point, in particular the period from 1950 to 1952.  Due to the lack of service treatment records substantiating any claim of aggravation of any back condition during that time period, the examiner opined that it was less likely than not that the Veteran's current mild degenerative joint disease of the lumbosacral spine was incurred in or the result of his active military service.  

During the March 2010 Board hearing, the Veteran reported that he experienced back pain in service and has experienced it continuously since that time.  The Board remanded the case for an additional opinion from the VA examiner that considered those contentions.  

In a July 2010 addendum to the October 2009 VA examination report, the VA examiner considered the Veteran's credible claim of a back injury in service, but noted there is no evidence that the complaints of back pain represented a diagnosable, chronic back disorder and for this reason, it was less likely as not that the Veteran's mild degenerative joint disease of the lumbar spine was incurred in or the result of military service.  The examiner further opined that the Veteran's degenerative joint disease was the result of chronic wear and tear over time.  

Analysis

Although an October 1950 Report of Medical History includes the Veteran's report of back strain at the age of 16, prior to military service, and an April 2006 private treatment report from Dr. K.R.B. notes a pre-service history of back problems beginning at the age of 18, the Veteran's enlistment examinations did not show any defect or diagnosis.  Thus, the Veteran is presumed sound upon entry into service.

To rebut the presumption of sound condition under 38 U.S.C. § 1110, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

There is no clear and unmistakable evidence that a back disorder preexisted service.  The Veteran reported a history of back injury prior to enlistment, but the October 2009 VA examination included a medical opinion that the Veteran did not have a chronic disorder that existed prior to service, rather he had suffered an acute episode of lumbar strain prior to service which, by the Veteran's own account, resolved.  Dr. K.R.B.'s statement of intermittent back problems since age 18 does not include any elaboration and physical examination at that time revealed no joint pain or swelling.  As there is no clear and unmistakable evidence demonstrating that the Veteran's back disorder existed prior to military service, the presumption of soundness has not been rebutted and continues to attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  

Service connection for a back disorder on a presumptive basis is not warranted as there is no diagnosis of arthritis of the lumbar spine within one year after military service.  The first indication of degenerative joint disease of the lumbosacral spine is the October 2009 VA examination report.  38 C.F.R.  §§ 3.307, 3.309.  

Service connection for a back disorder on direct basis not warranted.  Service treatment records show no findings or complaints of a back disorder in service and physical examinations on separation from both periods of service included normal examinations of the spine.  The first complaint of back pain in the record after service is the April 2006 private treatment record, approximately 54 years after service.  The lapse of time between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence between the Veteran's current chronic back disorder and service.  In a July 2010 addendum, the October 2009 VA examiner provided an opinion that the Veteran's back disorder was not related to his military service because there was no evidence of a diagnosable, chronic back disorder in service and the current diagnosis was most likely age-related.  A competent medical expert has made this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, any statements as to continuous back problems since military service are not found to be persuasive in light of the fact that separation examinations were normal and the Veteran did not complain about back problems again until April 2006.  

The Board finds that the absence of complaints or treatment for back pain until approximately 54 years after service, the Veteran's own history of acute episodes of lumbar strain prior to and during service which, by the Veteran's own account, resolved, as well as the July 2010 opinion that the Veteran's current back disorder is most likely age-related outweigh the Veteran's current statements regarding continuity of symptomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The opinion of the October 2009/July 2010 VA examiner is highly probative and outweighs the other evidence of record, including the Veteran's contentions.  As there is no medical evidence that the Veteran's current back disorder is related to his military service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2007.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained medical opinions as to the etiology of the Veteran's current back disorder, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In a March 2011 Informal Hearing Presentation, the Veteran's representative argued that the July 2010 VA examination addendum did not specifically address the question of whether the Veteran's back disorder was aggravated during his military service and was, therefore, inadequate.  However, the Board has found that there is no clear and unmistakable evidence demonstrating that the Veteran's back disorder existed prior to military service.  As such, the question of aggravation is moot.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a back disorder is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


